Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-12,16-21, 23, 25-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190163785 A1; Ramachandra Iyer; Manjunath (hereinafter Ram) in view of US 20150169631 A1; Gu; Kunlong et al. (hereinafter Gu)
Regarding claim 1, Ram teaches A method implemented by one or more processors, the method comprising:  receiving text that is generated in response to detection of a single spoken utterance of a user at an assistant interface of a client device of the user, the text corresponding to the single spoken utterance and being generated based on a voice-to- text conversion of the single spoken utterance; (Ram [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generating, based on the text, a set of sub-queries, the sub-queries of the set including at least a first sub-query and a second sub-query, wherein the sub-queries of the set collectively define one candidate interpretation of the text; (Ram [0004] Disclosed herein is a method for providing domain-specific response to a user query. The method includes splitting, by a response generation system, the user query into one or more sub-queries. Upon splitting the user query, domain of each of the one or more sub-queries is determined based on one or more domain-specific keywords present in each of the one or more sub-queries. Further, one or more responses to each of the one or more sub-queries is retrieved from one or more Domain-specific Query Handlers (DQHs), associated with the response generation system, based on the domain of each of the one or more sub-queries. Each of the one or more DQHs are hierarchically arranged. Finally, the one or more responses received from the one or more DQHs are collated for providing the domain-specific response to the user query. [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104. [0027-30] further elaborate)					providing, for each of the sub-queries of the set, a corresponding command to a corresponding assistant agent, the corresponding commands including at least a first command based on the first sub-query and a second command based on the second sub-query; receiving, in response to providing the corresponding commands, corresponding responsive content, the corresponding responsive content including at least first responsive content that is in response to the first command and second responsive content that is in response to the second command; (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or more DQHs 109. The one or more DQHs 109 to which the one or more sub-queries 106 must be forwarded may be determined based on the domain of each of the one or more sub-queries 106.   [0029] In an embodiment, upon retrieving the one or more responses 110 to each of the one or more sub-queries 106, the response generation system 101 collates each of the one or more responses 110 to generate a single domain-specific response 112 to the user query 104. As an example, each of the one or more responses 110, corresponding to each of the one or more sub-queries 106, may be arranged in an order of the one or more sub-queries 106 present in the user query 104. Further, the response generation system 101 may check for completeness/sufficiency in the domain-specific response 112 before providing the response to the user 103. As an example, the sufficiency of the domain-specific response 112 may be determined by mapping each of the one or more responses 110 with each of the corresponding one or more sub-queries 106 and verifying that and causing the client device to render content to the user that is based on the corresponding responsive content. (Ram  [0018] The present disclosure relates to a method and a response generation system for providing domain-specific response to a user query. More particularly, the present disclosure relates to a mechanism for rendering a domain-specific response to the user query by collating multiple responses received from one or more hierarchically arranged Domain-specific Query Handlers (DQHs) or dialog systems.   [0035] In an embodiment, the electronic device (not shown in figures) associated with the user 103 may include a smartphone, a Personal Assistance Device (PDA) or a computing device, and may be used as an intermediate communication medium between the user 103 and the response generation system 101. The electronic device may receive the user query 104 from the user 103 and transmit it to the response generation system 101. Similarly, the electronic device may receive the domain-specific response 112 from the response generation system 101 and render it to the user 103 in a suitable form, as indicated by the response generation system 101. In an embodiment, the electronic device may be configured to perform each functionality of the response generation system 101 without deviating from the scope of the disclosure. [FIG. 1] shows the visual)							Ram lacks explicitly and orderly teaching determining a quality score for the set of sub-queries; determining that the quality score for the set of sub-queries satisfies at determining a quality score for the set of sub-queries; determining that the quality score for the set of sub-queries satisfies at least one threshold; in response to determining that the quality score satisfies the threshold:
Regarding claim 2, the combination of Ram and Gu teach The method of claim 1, wherein causing the client device to render content to the user includes: causing the client device to render first content based on the first responsive content; and causing the client device to render second content based on the second responsive content. (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or more DQHs 109. The one or more DQHs 109 to which the one or more sub-queries 106 must be forwarded may be determined based on the domain of each of the one or more sub-queries 106.   [0029] In an embodiment, upon retrieving the one or more responses 110 to each of the one or more sub-queries 106, the response generation system 101 collates each of the one or more responses 110 to generate a single domain-specific response 112 to the user query 104. As an example, each of the one or more responses 110, corresponding to each of the one or more sub-queries 106, may be arranged in an order of the one or more sub-queries 106 present in the user query 104. Further, the response generation system 101 may check for completeness/sufficiency in the domain-specific response 112 before providing the response to the user 103. As an example, the sufficiency of the domain-specific response 112 may be determined by mapping each of the one or more responses 110 with each of the corresponding one or more sub-queries 106 and verifying that responses for each of the one or more sub-queries 106 have been retrieved from the one or more DQHs 109.  [0047] In an embodiment, the response retrieval module 219 may retrieve the one or more 
Regarding claim 4, the combination of Ram and Gu teach The method of any preceding claim, further comprising: generating, based on the text, a second set of second sub-queries, wherein the second sub-queries of the second set are unique from the sub-queries of the set, and wherein the second sub-queries of the second set collectively define an additional candidate interpretation of the text; and determining an additional quality score for the second set of second sub- queries, wherein determining that the quality score for the set of sub-queries satisfies the threshold is based on comparison of the quality score, for the set, to the additional quality score, for the second set. (Gu [0004] As illustrated above, there may be more than one sub-query model that can be used to identify and/or rank images to be provided in response to a particular search phrase [0040] In some implementations, the Sub-Query Model Apparatus 120 may determine that a particular sub-query model is to be used for multiple different search phrases that include the sub-query for which the sub-query model was created. For example, the Sub-Query Model Apparatus 120 can identify a set of search phrases that each includes the sub-query, and for each of the search phrases, obtain a search phrase score for the sub-query model. The Sub-Query Model Apparatus 120 can determine an aggregate search phrase score for the sub-query model based on the obtained search phrase scores. If the aggregate search phrase score meets a specified value, the Sub-Query Model Apparatus 120 can designate the sub-query as a global sub-query, and use the sub-query model for the global sub-query to generate and/or adjust relevance scores for 
Regarding claim 5, the combination of Ram and Gu teach The method of any preceding claim, wherein determining the quality score for the set includes: determining a first quality score for the first sub-query; determining a second quality score for the second sub-query; and determining the quality score for the set as a function of the first quality score and the second quality score. (Gu [0009] creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or 
Regarding claim 6, the combination of Ram and Gu teach The method of claim 5, wherein determining the first quality score for the first sub- query comprises determining whether the first sub-query conforms to one or more recognized commands for any assistant agent, and wherein determining the second quality score for the second sub-query comprises determining whether the second sub- query conforms to one or more of the recognized commands for any assistant agent. (Ram [0025] In an embodiment, each of the one or more DQHs 109 may be organized hierarchically based on a sorting weightage assigned to each of the one or more DQHs 109. The sorting weightage may be assigned based on one or more predetermined sorting parameters and predefined weightage associated with each of the one or more predetermined sorting parameters. As an example, the one or more predetermined sorting parameters may include, without limiting to, availability of system resources, bandwidth of network connecting the response generation system 101 and each of the one or more DQHs 109, frequency of accessing one or more queries stored in each of the DQHs, and degree of confidentiality of the user query 104. Further, each of the one or more DQHs 109 within the DQH system 107 may store data/information related to query/response of a specific domain. i.e., the data/information stored in one of the one or more DQHs 109 may be distinct from the data/information stored in other of the one or more DQHs 109. ) ---(Gu [0009] creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that 
Regarding claim 7, the combination of Ram and Gu teach The method of any preceding claim, wherein the set includes at least three sub-queries (Ram [0004] Disclosed herein is a method for providing domain-specific response to a user query. The method includes splitting, by a response generation system, the user query into one or more sub-queries. Upon splitting the user query, domain of each of the one or more sub-queries is determined based on one or more domain-specific keywords present in each of the one or more sub-queries. Further, one or more responses to each of the one or more sub-queries is retrieved from one or more Domain-specific Query Handlers (DQHs), associated with the response generation system, based on the domain of each of the one or more sub-queries. Each of the one or more DQHs are hierarchically arranged. Finally, the one or more responses received from the one or more DQHs are collated for providing the domain-specific response to the user query. [26-30] further elaborate )
Regarding claim 8, the combination of Ram and Gu teach The method of any preceding claim, wherein generating the set includes: generating a first portion of the text and a second portion of the text, wherein the first portion is unique from the second portion;and generating the first sub-query based on the first portion, and generating the second sub-query based on the second portion and based on one or more terms of the text that are not included in the second portion of the text. ( Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [37,46,63] further elaborate)
Regarding claim 9, the combination of Ram and Gu teach The method of claim 8, wherein generating the first sub-query is further based on one or more terms of the text that are not included in the first portion of text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [0038] In some implementations, the Sub-Query Model Apparatus 120 evaluates the performance of one or more sub-query models (e.g., image relevance models for sub-queries of a search phrase) when used to rank images that are responsive to a search phrase. Based on the evaluation, the Sub-Query 
Regarding claim 10, the combination of Ram and Gu teach The method of claim 8 or claim 9, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub- query include at least one term from the first portion of the text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model 
Regarding claim 11, the combination of Ram and Gu teach The method of any of claims 8 to 10, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub-query include at least one term that occurs before the first portion of the text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the 
Regarding claim 12, the combination of Ram and Gu teach The method of any of claims 8 to 11, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub-query include at least one term that occurs after the second portion of text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a 
Regarding claim 16, the combination of Ram and Gu teach The method of any preceding claim, further comprising: generating an aggregate query based on the responsive content; providing an aggregate command to one or more additional assistant agents based on the aggregate query; and receiving, in response to providing the aggregate command, aggregate responsive content from the one or more additional assistant agents, wherein the rendered content is based on the aggregate responsive content. ( Ram [0025] In an embodiment, each of the one or more DQHs 109 may be organized hierarchically based on a sorting weightage assigned to each of the one or more DQHs 109. The sorting weightage may be assigned based on one or more predetermined sorting parameters and predefined weightage associated with each of the one or more predetermined sorting parameters. As an example, the one or more predetermined sorting parameters may include, without limiting to, availability of system resources, bandwidth of network connecting the response generation system 101 and each of the one or more DQHs 109, frequency of accessing one or more queries stored in each of the DQHs, and degree of confidentiality of the user query 104. Further, each of the one or more DQHs 109 within the DQH system 107 may store data/information related to query/response of a specific domain. i.e., the data/information stored in one of the one or more DQHs 109 may be distinct from the data/information stored in other of the one or more DQHs 109.  [0030] In an embodiment, if the domain-specific response 112 is determined to be insufficient, the response generation system 101 may retrieve one or more missing and/or additional information from the one or more DQHs 109 before collating the one or more responses 110. However, if none of the DQHs have sufficient data/information required for answering the one or more sub-queries 106, the response generation system 101 may provide one or more alternative options to the user 103.) --- (Gu [0007] Some sub-queries can be identified as global sub-queries, and the sub-query model for a global sub-query can generally be used to identify and/or rank images for search phrases that 
Regarding claim 17, the combination of Ram and Gu teach The method of any preceding claim, further comprising: determining a text quality score for the text, wherein determining that the quality score for the set of sub-queries satisfies the threshold is based on comparison of the quality score to the text quality score; and in response to the quality score for the set of sub-queries satisfying the threshold: generating the commands based on the set of sub-queries, in lieu of generating the commands based on the text. (Gu [FIG. 4 & 5] show corresponding 
Regarding claim 18, the combination of Ram and Gu teach A method implemented by one or more processors, the method comprising: receiving text that is generated in response to user input at an interface of a client device of the user; (Ram [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104.  [0037] In an embodiment, the user query 104 may be received by the response generation system 101 from the user 103. As an example, the user query 104 may be received in one or more forms including, without limitation, text (e.g. e-mail communication), audio (pre-recorded voice), speech, narration and the like, through an generating, based on the text, a set of sub-queries, the sub-queries of the set including at least a first sub-query and a second sub-query, wherein the sub-queries of the set collectively define one candidate interpretation of the text; (Ram [0004] Disclosed herein is a method for providing domain-specific response to a user query. The method includes splitting, by a response generation system, the user query into one or more sub-queries. Upon splitting the user query, domain of each of the one or more sub-queries is determined based on one or more domain-specific keywords present in each of the one or more sub-queries. Further, one or more responses to each of the one or more sub-queries is retrieved from one or more Domain-specific Query Handlers (DQHs), associated with the response generation system, based on the providing, for each of the sub-queries of the set, a corresponding command to a corresponding agent, the corresponding commands including at least a first command based on the first sub-query and a second command based on the second sub-query; receiving, in response to providing the corresponding commands, corresponding responsive content, including at least first responsive content that is in response to the first command and second responsive content that is in response to the second command; (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 and causing the client device to render content to the user that is based on the corresponding responsive content. (Ram [0018] The present disclosure relates to a method and a response generation system for providing domain-specific response to a user query. More particularly, the present disclosure relates to a mechanism for rendering a domain-specific response to the user query by collating multiple responses received from one or more hierarchically arranged Domain-specific Query Handlers determining a set quality score for the set of sub-queries; determining a text quality score for the text; determining that the quality score for the set of sub-queries satisfies at least one threshold, including a threshold relative to the text quality score for the text; in response to determining that the quality score satisfies the threshold: (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were 
Regarding claim 19, the combination of Ram and Gu teach The method of claim 18, wherein causing the client device to render content to the user includes: causing the client device to render first content based on the first responsive content; and causing the client device to render second content based on the second responsive content. (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or 
Regarding claim 20, the combination of Ram and Gu teach The method of claim 18 or claim 19, wherein the first command is provided to a first agent and the second command is provided to the first agent, and wherein the first agent is a search agent
Regarding claim 21, the combination of Ram and Gu teach The method of any of claims 19-20, wherein generating the set includes: generating a first portion of the text and a second portion of the text, wherein the first portion is unique from the second portion; and generating the first sub-query based on the first portion, and generating the second sub-query based on the second portion and based on one or more terms of the text that are not included in the second portion of the text ( Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a 
Regarding claim 23, the combination of Ram and Gu teach A method implemented by one or more processors, the method comprising: receiving text that is generated in response to user input at an interface of a client device of the user; (Ram [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104.  [0037] In an embodiment, the user query 104 may be received by the response generation system 101 from the user 103. As an example, the user query 104 may be received in one or more forms including, without limitation, text (e.g. e-mail communication), audio (pre-recorded voice), speech, narration and the like, through an electronic device associated with the user 103. In an embodiment, the user query 104 may be received as a single utterance word/sentence, or it may be a complex dialog involving multiple utterances. In addition to the user query, the data 207 may include one or more sub-queries. In an embodiment, the one or more sub-queries 106 are formed by the response generation system 101 by splitting the user query 104. Initially, generating, based on the text, a set of sub-queries, the sub-queries of the set including at least a first sub-query and a second sub-query, wherein the sub-queries of the set collectively define one candidate interpretation of the text; (Ram [0004] Disclosed herein is a method for providing domain-specific response to a user query. The method includes splitting, by a response generation system, the user query into one or more sub-queries. Upon splitting the user query, domain of each of the one or more sub-queries is determined based on one or more domain-specific keywords present in each of the one or more sub-queries. Further, one or more responses to each of the one or more sub-queries is retrieved from one or more Domain-specific Query Handlers (DQHs), associated with the response generation system, based on the domain of each of the one or more sub-queries. Each of the one or more DQHs are hierarchically arranged. Finally, the one or more responses received from the one or more DQHs are collated for providing the domain-specific response to the user query. [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response providing, for each of the sub-queries of the set, a corresponding command to a corresponding agent, the corresponding commands including at least a first command based on the first sub-query and a second command based on the second sub-query; receiving corresponding responsive content in response to providing the corresponding commands, including at least first responsive content that is in response to the first command and second responsive content that is in response to the second command; (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or more DQHs 109. The one or more DQHs 109 to which the one or more sub-queries 106 must be forwarded may be determined based on the domain of each of the one or more sub-queries 106.   [0029] In an embodiment, upon retrieving the one or more responses 110 to each of the one or more sub-queries 106, the response generation system 101 collates each of the one or more responses 110 to and causing the client device to render first content to the user that is based on the first responsive content and to render second content to the user that is based on the second responsive content. (Ram [0018] The present disclosure relates to a method and a response generation system for providing domain-specific response to a user query. More particularly, the present disclosure relates to a mechanism for rendering a domain-specific response to the user query by collating multiple responses received from one or more hierarchically arranged Domain-specific Query Handlers (DQHs) or dialog systems.   [0035] In an embodiment, the electronic device (not shown in figures) associated with the user 103 may include a smartphone, a Personal Assistance Device (PDA) or a computing device, and may be used as an intermediate communication medium between the user 103 and the response determining a set quality score for the set of sub-queries; determining that the quality score for the set of sub-queries satisfies at least one threshold, including a threshold relative to the text quality score for the text; in response to determining that the quality score satisfies the threshold: (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value [0009] the selected sub-query model having a search phrase score that meets a threshold search phrase score [39,40,47-52, and 69-76] further elaborate)				Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 25, the combination of Ram and Gu teach A method implemented by one or more processors, the method comprising: receiving text that is generated in response to detection of a single spoken utterance of a user at an assistant interface of a client device of the user, the text corresponding to the single spoken utterance and being generated based on a voice-to- text conversion of the single spoken utterance; (Ram [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving providing, for each of the sub-queries of the set, a corresponding command to a corresponding assistant agent, the corresponding commands including at least a first command based on the first sub-query and a second command based on the second sub-query; receiving, in response to providing the corresponding commands, corresponding responsive content, the corresponding responsive content including at least first responsive content that is in response to the first command and second responsive content that is in response to the second command; (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or more DQHs 109. The one or more DQHs 109 to which the one or more sub-queries 106 must be forwarded may be determined based on the domain of each of the one or more sub-queries 106.   [0029] In an embodiment, upon retrieving the one or more responses 110 to each of the one or more sub-queries 106, the response generation system 101 collates each of the one or more responses 110 to generate a single domain-specific response 112 to the user query 104. As an example, each of the one or more responses 110, corresponding to each of the one or more sub-queries 106, may be arranged in an order of the one or more sub-queries 106 present in the user query 104. Further, the response generation system 101 may check for completeness/sufficiency in the domain-specific response 112 before providing the response to the user 103. As an example, the sufficiency of the domain-specific response 112 may be determined by mapping each of the one or more responses 110 with each of the corresponding one or more sub-queries 106 and verifying that responses for each of the one or more sub-queries 106 have been retrieved from the one or more DQHs 109.  [0047] In an embodiment, the response retrieval module 219 may retrieve the one or more responses 110 to each of the one or more sub-queries 106 from the one or more DQHs 109. [63-68 & 83-87] further elaborate)			and causing the client device to render content to the user that is based on the corresponding responsive content. (Ram  [0018] The present disclosure relates to a method and a response generation system for providing domain-specific response to a user query. More particularly, the present disclosure relates to a mechanism for rendering a domain-specific response to the user query by collating multiple responses received from one or more hierarchically arranged Domain-specific Query Handlers (DQHs) or dialog systems.   [0035] In an embodiment, the electronic device (not shown in figures) associated with the user 103 may include a smartphone, a Personal Assistance Device (PDA) or a computing device, and may be used as an intermediate communication medium between the user 103 and the response generation system 101. The electronic device may receive the user query 104 from the user 103 and transmit it to the response generation system 101. Similarly, the electronic device may receive the domain-specific response 112 from the response generation system 101 and render it to the user 103 in a suitable form, as indicated by the response generation system 101. In an embodiment, the electronic device may be configured to perform each functionality of the response generation system 101 without deviating from the scope of the disclosure. [FIG. 1] shows the visual)							Gu lacks explicitly teaching generating a first portion of the text and a second portion of the text, wherein the first portion is unique from the second portion; generating a first sub-query based on the first portion; generating a second sub-query based on the second portion and based on one or more terms of the text that are not included in the second portion of the text; 								However Ram helps teach generating a first portion of the text and a second portion of the text, wherein the first portion is unique from the second portion; generating a first sub-query based on the first portion; generating a second sub-query based on the second portion and based on one or more terms of the text that are not included in the second portion of the text; ( Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [37,46,63] further elaborate)					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Ram's methods and make the 
Regarding claim 26, the combination of Ram and Gu teach The method of claim 25, wherein generating the first sub-query is further based on one or more terms of the text that are not included in the first portion of text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, 
Regarding claim 27, the combination of Ram and Gu teach The method of claim 25 or claim 26, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub-query include at least one term from the first portion of the text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or 
Regarding claim 28, the combination of Ram and Gu teach The method of any of claims 25 to 27, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub-query include at least one term that occurs before the first portion of the text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of 
Regarding claim 29, the combination of Ram and Gu teach The method of any of claims 25 to 28, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub-query include at least one term that occurs after the second portion of text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [0038] In some implementations, the Sub-Query Model Apparatus 120 evaluates the performance of one or more sub-query models (e.g., image relevance models for sub-queries of a 
Regarding claim 33, the combination of Ram and Gu teach A computer program product comprising instructions, which, when executed by one or more processors, cause the one or more processors to carry out the method of any one of the preceding claims. ( Ram [FIG. 1] shows corresponding system with the search system for commands  [0090] FIG. 5 illustrates a block diagram of an exemplary computer system 500 for implementing embodiments consistent with the present disclosure. In an embodiment, the computer system 500 may be response generation system 101, which is used for providing domain-specific response 112 to user query 104. The computer system 500 may include a central processing unit ("CPU" or " processor") 502. The processor 502 may comprise at least one data processor for executing program components for executing user- or system-generated business processes. A user 103 may include a person, a user 103 in the computing environment 100, a user 103 querying the response generation system 101, or such a device itself. The processor 502 may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc.  [0097] Furthermore, one or more computer-readable storage media may be utilized in implementing embodiments consistent with the present invention. A computer-readable storage medium refers to 
Regarding claim 34, the combination of Ram and Gu teach A computer-readable storage medium comprising instructions, which, when executed by one or more processors, cause the one or more processors to carry out the method of any one of claims 1 to 32. (Ram [0014] It should be appreciated by those skilled in the art that any block diagrams herein represent conceptual views of illustrative systems embodying the principles of the present subject matter. Similarly, it will be appreciated that any flow charts, flow diagrams, state transition diagrams, pseudo code, and the like represent various processes which may be substantially represented in computer readable medium and executed by a computer or processor, whether such computer or processor is explicitly shown.  [0097] Furthermore, one or more computer-readable storage media may be utilized in implementing embodiments consistent with the present invention. A computer-readable storage medium refers to any type of physical memory on which information or data readable by a processor may be stored. Thus, a computer-readable storage medium may store instructions for execution by one or more 
Regarding claim 35, the combination of Ram and Gu teach A system comprising one or more processors for carrying out the method of any one of claims 1 to 32. ( Ram [FIG. 1] shows corresponding system with the search system for commands  [0090] FIG. 5 illustrates a block diagram of an exemplary computer system 500 for implementing embodiments consistent with the present disclosure. In an embodiment, the computer system 500 may be response generation system 101, which is used for providing domain-specific response 112 to user query 104. The computer system 500 may include a central processing unit ("CPU" or " processor") 502. The processor 502 may comprise at least one data processor for executing program components for executing user- or system-generated business processes. A user 103 may include a person, a user 103 in the computing environment 100, a user 103 querying the response generation system 101, or such a device itself. The processor 502 may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc.  [0097] Furthermore, one or more computer-readable storage media may be utilized in implementing embodiments consistent with 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190163785 A1; Ramachandra Iyer; Manjunath (hereinafter Ram) in view of US 20150169631 A1; Gu; Kunlong et al. (hereinafter Gu) and US 20190014643 A1 Gharabegian; Armen Sevada (hereinafter Gu)
Regarding claim 3, the combination of Ram and Gu teach The method of claim 1 or claim 2													The combination lack explicitly and orderly teaching wherein the first command is provided to a first assistant agent, and wherein the first assistant agent is a third-party agent that is controlled by a third party that is distinct from a party that controls the assistant interface; wherein the first command is a structured command that is generated based on the first sub-query and that causes the first assistant agent to alter a state of a first connected device; and wherein the first responsive content comprises a confirmation that altering of the state occurred in response to the structured command	and wherein the first responsive content comprises a confirmation that altering of the state occurred in response to the structured command (Ghar [0071] In embodiments, an external AI server 575 may communicate and/or transfer 597 a query request to a third party server (e.g., traffic conditions server (e.g., SIGALERT or Maze), an e-commerce server (e.g., a RITE-AID or SHADECRAFT SERVER, or Apple iTunes SERVER) to obtain third party goods and/or services. In embodiments, a third party content server 580 (a communication and query engine or module 581) may retrieve 598 services from a database 582. In embodiments, a third party content server 580 may communicate services queried by the user (e.g., traffic conditions or digital music files to be streamed) 599 to an external AI server 575. In embodiments, a third party content server 580 may order requested goods for a user and then retrieve and communicate 599 a transaction status to an external AI server 575. In embodiments, a content communication module 587 may receive communicated services (e.g., traffic conditions or streamed digital music files) or transaction status updates (e.g., e-commerce receipts) and may communicate 601 the requested services (e.g., traffic conditions or streamed digital music files) or the transaction status updates to an AI device and shading system 570. Traffic services may be converted to an audio signal, and an audio signal may be reproduced utilizing an audio system 583. Digital music files may be communicated and/or streamed directed to an audio system 583 because there is no conversion necessary. E-commerce receipts may be converted and communicated to speaker 583 for reading aloud. E-commerce receipts may also be transferred to computing device in an AI device and lighting system 570 for storage and utilization later.)				
Claims 13-15, 22 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190163785 A1; Ramachandra Iyer; Manjunath (hereinafter Ram) in view of US 20150169631 A1; Gu; Kunlong et al. (hereinafter Gu), US 20130159306 A1; Janssen, JR.; William C. et al. (hereinafter Jan), and US 20160092557 A1 Stojanovic; Alexander Sasha et al. (hereinafter Sto)
Regarding claim 13, the combination of Ram and Gu teach The method of any preceding claim, wherein generating the set includes: 						the combination lacks explicitly and orderly teaching wherein generating the set includes: identifying aliases of one or more entities that are included in the text; identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query.   								However Jan helps teach identifying aliases of one or more entities that are included in the text; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query. (Jan [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of Washington," the aliases can include "UW" and "Udub." All references to the institution can be identified using the three references.  [0047] Specifically, the terms or aliases for inclusion in the query can be selected by locating entries in the glossary that include one or more of the words in the query, such as a term, definition, or alias. Subsequently, the terms, definitions, and aliases of those entries can be used to expand the query. For example, if the query includes the term "UW," one or more associated aliases, such as "University of Washington," "Udub," and "Huskies" may be provided for inclusion in the query. Further, identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of patterns to identify a pattern [0083] In some embodiments, profile engine 326 may identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints. A regular expression may be used to determine the shape and/or structure of data. Profile engine 326 may implement operations or routines 
Regarding claim 14, the combination of Ram, Sto, Jan and Gu teach The method of claim 13, wherein the first pattern and the second pattern are unique, (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of patterns to identify a pattern [0083] In some embodiments, profile engine 326 may identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints constraints. A regular expression may be used to determine the shape and/or structure of data. Profile engine 326 may implement operations or routines (e.g., invoke an API for routines that perform processing for regular expressions) to determine patterns in data based on one or more regular expressions. For example, a regular expression for a pattern may be applied to data based on syntax constraints to determine whether the pattern is identifiable in the data.  [0084] Profile engine 326 may perform parsing operations using one or more regular and wherein the alias in the first-subquery is the same as the alias in the second sub-query. (Jan [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of 
Regarding claim 15, the combination of Ram, Sto, Jan and Gu teach The method of claim 13 or claim 14, wherein the first pattern and the second pattern are the same, and wherein the alias in the first sub-query is different than the alias in the second sub-query (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of patterns to identify a pattern [0083] In some embodiments, profile engine 326 may identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints. A regular expression may be used to determine the shape and/or structure of data. Profile engine 326 may 
Regarding claim 22, the combination of Ram and Gu teach The method of any of claims 19-20, wherein generating the set includes: 						the combination lacks explicitly and orderly teaching wherein generating the set includes: identifying aliases of one or more entities that are included in the text; identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of identifying aliases of one or more entities that are included in the text; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query. (Jan [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of Washington," the aliases can include "UW" and "Udub." All references to the institution can be identified using the three references.  [0047] Specifically, the terms or aliases for inclusion in the query can be identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label 
Regarding claim 30, the combination of Ram and Gu teach The method of any preceding claim, further comprising:		 						the combination lacks explicitly and orderly teaching wherein generating the set includes: identifying aliases of one or more entities that are included in the text; identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query.   							identifying aliases of one or more entities that are included in the text; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query. (Jan [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of Washington," the aliases can include "UW" and "Udub." All references to the institution can be identified using the three references.  [0047] Specifically, the terms or aliases for inclusion in the query can be selected by locating entries in the glossary that include one or more of the words in the identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of 
Regarding claim 31, the combination of Ram,Sto,Jan and Gu teach The method of claim 30, wherein the first pattern and the second pattern are unique, (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of patterns to identify a pattern [0083] In some embodiments, profile engine 326 may identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints constraints. A regular expression may be used to determine the shape and/or structure of data. Profile engine 326 may implement operations or routines (e.g., invoke an API for routines that perform processing for regular expressions) to determine and wherein the alias in the first-subquery is the same as the alias in the second sub- query. (Jan [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. 
Regarding claim 32, the combination of Ram, Sto, Jan and Gu teach The method of claim 30 or claim 31, wherein the first pattern and the second pattern are the same, and wherein the alias in the first sub-query is different than the alias in the second sub-query. (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190163785 A1; Ramachandra Iyer; Manjunath (hereinafter Ram) in view of US 20150169631 A1; Gu; Kunlong et al. (hereinafter Gu) and US 20060294087 A1; Mordvinov; Vladimir (hereinafter Mord)
Regarding claim 24, the combination of Ram and Gu teach The method of claim 23, further comprising: 										However explicitly and orderly teaching determining that the text satisfies one or determining that the text satisfies one or more conditions; wherein generating the set of sub-queries is performed only after determining the text satisfies one or more conditions. (Mord [0011] In accordance with another aspect of the present application, there is provided a query decomposer for decomposing multidimensional queries. The query decomposer comprises a sub-expression identifier and a tabular operation sub-query creator. The sub -expression identifier is provided for identifying if one or more parts of expressions in a multidimensional query that meet tabular data item criteria. The tabular operation sub-query creator is provided for creating a tabular operation sub-query based on the parts of expressions that are supported by the relational query provider and meet tabular data item criteria.[0048] To perform the decomposition of expressions at step 160, as shown in FIG. 7, the query decomposer 104 may have a sub-expression identifier 190, a tabular expression extractor 192, a cube item creator 194, and an expression replacer 196. The sub -expression identifier 190 identifies one or more parts of expressions in the query that meet the criteria of the tabular data items. The tabular expression extractor 192 extracts tabular sub-expressions into tabular data items. The cube item creator 194 creates a cube item in a dynamic cube 130 for each tabular data item. [49-50] further elaborate)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all and make addition of Mord in order to add an extra validation step and ultimately improve the user experience (Mord 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                  

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165